[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Exhibit 10.37

PURCHASE AND SALE AGREEMENT

October 13, 2006

 

1. The Parties:

Spire Corporation (the “Seller”), a business incorporated in the Commonwealth of
Massachusetts, with its principal place of business at One Patriots Park,
Bedford, Massachusetts, 01730-2396, U.S.A.;

Hoku Scientific (the “Buyer”), a business established in the state of Hawaii,
with its principle place of business at 1075 Opakapaka Street, Kapolei, Hawaii
96707-1887, USA

 

2. Terms of Agreement:

Seller agrees to sell to Buyer and Buyer agrees to buy from Seller the Products
described in Article 3 below, pursuant to the provisions of the Purchase and
Sale Agreement hereinafter set forth. Such provisions shall prevail and no other
article, condition, clause or term shall have any effect unless specifically
admitted by this document.

 

3. The Products bought by Buyer and sold by Seller are set forth in this Article
and will be shipped to Seller on or before May 31, 2007. Partial shipments are
allowed as needed and any shipment may be transshipped as may be appropriate.
The specifications of the Products are delineated in Attachment A hereto:

 

  a. [*]

 

  b. [*]

 

  c. [*]

 

  d. [*]

 

  e. [*]

 

  f. [*]

 

  g. [*]

 

  h. [*]

 

  i. [*]

 

  j. [*]

 

  k. [*]

 

  l. [*]

 

  m. [*]

Note: Shipments schedule are contingent upon receipt by Seller of Buyer’s Down
Payment on or before October 31, 2006. Any failure by Buyer to adhere to the
payment plan as outlined in Article 4 may cause Seller to revise the shipment
schedule.

 

1



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4. Price and Terms of Payment:

The price for the Products, including technical documents, technical services,
and technical training, as set forth above is a total of U.S. Dollars $
2,011,200.00 (Two Million, Eleven Thousand, and Two Hundred US Dollars), Ex
Works Spire Corporation, Bedford, Massachusetts, USA, and Okazaki, Japan

 

No.

  

Description

  

Price (US$)

1

   [*]    [*]

2

   [*]    [*]

3

   [*]    [*]

4

   [*]    [*]

5

   [*]    [*]

6

   [*]    [*]

7

   [*]    [*]

8

   [*]    [*]

9

   [*]    [*]

10

   [*]    [*]

11

   [*]    [*]

12

   [*]    [*]

13

   [*]    [*]

14

   [*]    [*]

15

   [*]    [*]    Total    $2,011,200.00

Buyer shall arrange for milestone payments to Seller in accordance with the
schedule outlined below:

 

  a. Buyer shall make a non-refundable Down Payment to Seller by telegraphic
transfer as soon as possible after execution of this Agreement but on or before
October 31, 2006 based upon Seller’s invoice, in the amount of US$703, 920.00
(Seven Hundred and Three Thousand, and Nine Hundred and Twenty U.S. Dollars).

 

  b. Buyer subsequently shall establish irrevocable, transferable, and divisible
confirmed Letters of Credit for the remaining balance price of the Products of
each shipment, sixty (60) days prior to the shipment in the amounts listed in
the schedule below:

A Letter of Credit of US$1,307,280.00 (One Million, Three Hundred and Seven
Thousand, and Two Hundred and Eighty U.S. Dollars) shall be established. Such
Letter

 

2



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

of Credit shall be established on or before sixty (60) calendar days of the date
of Ex-Works shipment of the Products. The expiration date for the Letter of
Credit described in this Article shall not be earlier than one hundred and
twenty (120) days from the date of the last scheduled shipment. Such Letter of
Credit shall be drawable by Seller in two (2) sequences; 1) a draw of
US$1,106,160.00 (One Million, One Hundred and Six Thousand, and One Hundred and
Sixty US Dollars) upon presentation of applicable shipping documents for the
Ex-Works shipment; and 2) a draw of US$201,120.00 (Two Hundred and One Thousand,
and One Hundred and Twenty US Dollars) upon presentation of applicable
completion of installation documents. Other terms and conditions of this Letter
of Credit shall be in accordance with the document entitled “Letter of Credit
Requirements” and attached hereto as Exhibit No.1. Buyer agrees to amend this
Letter of Credit promptly upon Seller’s request provided that Seller furnishes a
satisfactory and reasonable explanation for such amendment, and that the terms
of the amendment are mutually agreed upon by Buyer and Seller.

 

5. Performance and Performance Period:

 

  a. Conditions precedent for Seller to begin performance:

 

  1. Purchase and Sale Agreement signed by both Parties;

 

  2. Down payment received by Seller on or before October 31, 2006.

 

  b. Performance: Seller shall make delivery in full of the of the Products,
including all Product components, installation at the Buyer’s site in accordance
with standard industry practices as well as equipment training (use and
maintenance), using its best efforts in accordance with the shipment schedule in
Article 3. Installation shall be defined as the mechanical set-up of all
applicable Products (equipment) including the disposition of each Product in its
proper location, and the mechanical operation such that the Product performs the
mechanical functions it was designed for as outlined in Attachment A, including
connection with the required utilities (electricity, gas, water, compressed air,
etc.). All training services, training materials, equipment manuals, and the
like shall be provided to Buyer by Seller prior to the Ex- Works shipment of the
Products. Process training shall be conducted in accordance with the agenda and
schedule to be mutually agreed upon by Seller and Buyer, and shall be completed
prior to the Ex- Works shipment of the Products. The training is scheduled for a
three (3) week term at Seller’s facility. This requirement may be waived or
altered by Buyer at its discretion (except that any constriction of this period
may affect the total price as stated above). Every deliverable component shall
be new; with high quality workmanship, good quality; free of any design defects
that may inhibit the smooth operation; and which satisfies the purpose of this
Agreement. Each unit of deliverable equipment shall correspond to the
specifications attached as Attachment A; be accompanied by a standard spare
parts package which shall be defined by Seller prior to Ex- Works shipment; and
be subject to a limited warranty as specified elsewhere in Article 8 of this
Agreement.

 

3



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

All of the Products and related components delivered by the Seller shall be
packed using new and strong packaging appropriate for shipping, transportation,
loading and unloading. According to the requirements of each unit of equipment
and any other items included with them, the Seller shall, consistent with
accepted industry standards, supply any protection necessary to protect such
equipment and other items from humidity, water, rust, erosion, or any other
environmental factor which may damage the equipment or other items, and to
insure that the Products arrive at the Buyer’s site safe and intact.

Each package, box or crate shall include the following documents:

 

  1. Two copies of a detailed packing list;

 

  2. Two copies of quality certificated;

 

  3. Operation, service and repair manuals

 

  4. Spare parts list;

 

  5. Two copies of assembly drawing as required for routine repair and
maintenance.

 

  c. Performance Period: The period of performance shall commence when the
conditions precedent as described above are met and shall conclude with the
delivery of the Products, the installation of the same at a site specified by
the Buyer, and training is completed.

 

  d. Penalty for Late Delivery: Seller shall pay a penalty for failing to
deliver the Product(s) on schedule in accordance with this Agreement’s Article
3. Specifically, beginning on the sixteenth day after the date stated in Article
3, Seller shall pay a penalty equal to 0.5% of the total value of the Product(s)
as set forth in Article 4 for each seven (7) day period, or fraction thereof,
the delivery of the Products is delayed. The penalty shall not in any case
exceed an amount equal to 2.5% of the value of this Agreement in the aggregate.

 

6. Alterations to Product:

The Products specified in Article 4 above and as described in detail in
Attachment A hereto are standard Products manufactured and assembled by Seller.
Any requirement by Buyer to have Seller modify specifications and features of
the Products may affect the price, even if such modification eliminates a
feature or relaxes a specification, as all changes require an engineering
charge. Other charges may apply. Buyer will submit all such requirements to
Seller as soon as they become known. Seller will advise Buyer as soon as
practical the effect all such requirements are estimated to have on price,
delivery schedule, performance, and warranties as herein stated. In particular,
Buyer agrees that any subsequent requirement other than addressed above
thereafter agreed upon by the

 

4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Parties will constitute a change in Seller’s performance requirements and may
further affect the delivery schedule cited above. In the event of any changes
required by Buyer, Buyer hereby releases Seller from strict adherence to this
schedule, although Seller is expected to use its best efforts to minimize or
eliminate any delay that may result from changes required by Buyer. Seller
reserves the right to make changes to the type or source of parts used to
manufacture the components of the Products to eliminate any procurement problems
or to improve quality of operations. Such changes will be made without notice to
Buyer, but Seller’s responsibility to furnish Products equal or improved in
quality shall not be altered.

 

7. Certain Responsibilities of Buyer:

 

  a. Installation Site Preparation: Buyer will have an installation site,
including utility/facility (power, water, compressed air, factory floor space)
requirements, prepared for Seller to install the Products at the time of its
arrival at the location/address specified by Buyer, but in any case not later
than thirty (30) days after the arrival of the last Product at such
location/address. Failure by Buyer to make such a site, including all required
utility/facility items available at or before the expiration of the thirty day
period will allow Seller, at its sole discretion, to consider itself absolved of
any further performance with regard to training and installation except at
Seller’s convenience thereafter. Any delay for any reason (save for Force
Majeure) arising with the Buyer that delays the completion of installation
beyond ninety (90) days after the arrival of the Products at Buyer’s site will
cause the full amount of the outstanding balance at that time to become due and
payable by Buyer, at Seller’s sole discretion. Buyer will promptly make the
required change to the Letter of Credit to facilitate this collection upon
application of Seller. Seller shall, in such instance adjust its installation
schedule for its own convenience but with consideration to Buyer’s schedule to
the maximum extent possible. In addition, any direct added costs incurred by
Seller by reason of Buyer’s failure to proceed with installation of the Product
and training of its personnel shall be charged to Buyer, invoiced separately,
and payable thirty (30) days from invoice date. The site shall possess all the
utility/facility requirements as agreed by both parties. If the Seller’s
technical staff is not able to arrive at the site as scheduled, the Buyer has
the right to start installation and inspection.

 

  b. Inspection: The Buyer shall inform the Seller of the inspection date twenty
(20) days prior to the scheduled date for inspection. Seller may send its
representative(s) to join in the inspection at its expense. If any part is
missing, defective, damaged, or there is any other non-conformity present, Buyer
shall notify Seller immediately in writing with appropriate documentation.
Seller shall correct such non-conformities in accordance with the warranty
attached to the Agreement as Attachment B. Seller’s adherence to the terms of
the warranty prior to the completion of installation does not in any way shorten
the ordinary warranty period.

 

5



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Seller has the right to photograph or videotape the container opening and
inspection process.

If any defects are found within the warranty period for any reason, including
but not limited to defects or improper materials used, the Buyer has the right
to have the Products and/or any of their components repaired and/or replaced
under warranty by the Seller.

 

  c. Supplemental Training: Seller will provide supplemental training during the
course of the installation process for up to four (4) operators per unit of
equipment. All such training is understood to be supplemental to the training
conducted at Seller’s facility, and is associated with “on-the-job-training”
conducted during the Installation process. All such trainees must be proficient
in spoken and written English, or Buyer must provide a skilled
interpreter/translation expert to render Seller’s trainer/installer’s
instructions into trainee’s native language in an effective and efficient
manner. Seller will provide operation, repair and maintenance manuals to Buyer
in English, and will attempt to provide them to Buyer sufficiently in advance of
the installation process to allow Buyer to translate or have them translated and
copied. Seller does not warrant the content of such documents if translated.

 

8. Warranty:

Seller sells the Products set forth herein with a Limited Warranty as shown in
Attachment B hereto. It is this Limited Warranty and no other that shall apply
to any claims of defects in parts and/or labor on any unit of the Products.
Seller expressly disclaims any and all other promises or guarantees that may be
purported to apply.

 

9. Standard for Equipment Acceptance & Completion:

Provided that the Buyer has satisfied its obligations as set forth herein,
Seller will provide performance conditions in accordance with Attachment C
hereto; the “Acceptance Protocol.”

In the event that the results of the Acceptance Protocol show that the
Product(s) fail to meet one or more of the performance conditions, and such
failure is demonstrably attributable to the Seller, Seller, at no additional
charge to Buyer, shall undertake actions to correct such defective performance.

The liabilities expressly assumed by Seller under this Agreement shall be
Seller’s only liability hereunder, at contract and law, and Buyer hereby
releases Seller from any and all liability and claims of liability in excess
thereof. Seller’s total aggregate maximum total liability shall be determined
jointly by both Parties pursuant to an analysis of the deficiencies giving rise
to any claim by Buyer.

 

10. Indemnity:

 

  a.

Buyer shall indemnify, defend, protect and hold harmless Seller from any action,
suit, complaint, allegation and controversy of whatever kind which originates in
Buyer’s

 

6



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

operation of the installed Products and the sale or use of any products that was
manufactured using the Products, provided that Buyer failed to follow the
instructions for use provided by Seller in their entirety, and provided also
that no portion of the cause has its origin in any act of gross negligence on
the part of Seller.

 

  b. Seller shall indemnify, defend, protect and hold harmless Buyer from any
action, suit, complaint, allegation and controversy of whatever kind which
originates in Buyer’s use of the products and the limited license to use same
and is by a third party who claims its intellectual property is infringed
thereby. Seller shall undertake, at its expense to defend on behalf of Buyer any
such claim, and shall continue such defense, or alternatively shall settle such
claim as it sees fit but without liability to Buyer. Seller, at its discretion
shall (i) eliminate the infringing feature(s) and seek recourse in an
alternative method to address the absent feature, (ii) remove the infringing
component and substitute a non-infringing replacement, both at Seller’s expense,
or (iii) refund all or part of Buyer’s payment as negotiated by the Parties.

 

11. Confidentiality:

Certain matters regarding this relationship embodied by this Agreement may be
considered confidential or sensitive to one or the other Party to this
Agreement. The Parties agree that all such matters, once identified, will be
treated in accordance with the Confidential Disclosure Agreement attached hereto
as Exhibit #2. This Agreement does not confer any right of ownership to any
technical data disclosed to Buyer for Process Technology development purposes,
and Buyer shall not release any technical data to any third party without the
written approval of Seller.

Notwithstanding the foregoing and the terms of the Confidential Disclosure
Agreement attached hereto as Exhibit #2, either Party may file a copy of this
Agreement with the United States Securities & Exchange Commission; provided,
however, that such Party shall use commercially reasonable efforts to obtain
confidential treatment from the United States Securities & Exchange Commission
for all product pricing and technical information set forth in this Agreement.
In addition, the Parties shall issue a joint press release as soon as
practicable after execution of this Agreement.

 

12. No License:

This Agreement does not convey any license to Buyer to use Seller’s name or any
form of its corporate identification in any jurisdiction. Buyer is allowed a
limited nonexclusive license to use certain technical data for the purpose of
developing process technology.

 

13. General Provisions:

 

  a. No Waiver: Waiver of any provision of this Agreement, in whole or in part,
in any one instance shall not constitute a waiver of any other provision in the
same instance, or any waiver of the same provision in any other instance, but
each provision shall continue in full force and effect with respect to any other
then-existing or subsequent breach.

 

7



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

  b. Notice: Any notice required or permitted under this Agreement shall be
given in writing to the Parties at their respective addresses as specified
above, or at such other address for a Party as that Party may specify by notice
(i) by delivery in hand or, (ii) registered or certified mail, return receipt
requested, or courier or some other form of expedited delivery service that
provides for delivery to the sender of a signed receipt. Notice so sent shall be
effective upon receipt unless otherwise specified herein or in the notice.

 

  c. Arbitration of Disputes: All disputes arising out of or in connection with
this Agreement that cannot be readily or amicably solved by the Parties shall be
finally settled pursuant to the Rules of Arbitration of the International
Chamber of Commerce by three arbitrators appointed in accordance with said
rules. The place of arbitration shall be the city of San Francisco USA and the
arbitration shall be conducted in the English language.

 

  d. Force Majeure: Neither Party to this Agreement shall be responsible to the
other Party for delays or errors in its performance or other breach under this
Agreement occurring solely by reason of circumstances beyond its control,
including acts of civil or military authority, national emergencies, fire, major
mechanical breakdown, labor disputes, flood or catastrophe, acts of God,
insurrection, war, riots, severe weather, delays of suppliers, or failure of
transportation, communication or power supply.

 

  e. Miscellaneous: This Agreement: (i) may be executed in any number of
counterparts, each of which, when executed by both Parties to this Agreement
shall be deemed to be an original, and all of which counterparts together shall
constitute one in the same instrument; (ii) shall be governed by and construed
under the laws of The Commonwealth of Massachusetts applicable to contracts
made, accepted, and performed wholly in The Commonwealth, without application to
the principle of conflict of laws; (iii) except and to the extent expressly
provided for in Article 11, this Agreement constitutes the entire agreement
between the Parties with respect to its subject matter, superceding all prior
oral and written (except as previously noted) written communications, proposals,
negotiations, representations, understandings, courses of dealing, agreements,
contracts, and the like between the Parties in such respect; (iv) may be
amended, modified, and any right under this Agreement may be waived in whole or
in part, only by a writing signed by both Parties; (v) contains headings only
for convenience, which headings do not form part, and shall not be used in
construction, of this Agreement; (vi) shall bind and inure to the benefit of the
Parties and their respective legal representatives, successors and assigns,
including, without limitation, to a Parties corporate parents or affiliates,
provides that no Party may delegate any of its obligations under this Agreement
or assign this Agreement except to a related entity or successor by sale or
merger, without prior written consent of the other party. This Agreement is in
the English language only which language shall be controlling in all aspects.

 

  f.

In the event either Party is in default for sixty (60) days in any obligation
hereunder, and the other Party has given written notice specifying the claimed

 

8



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

particulars of such default, which shall continue for a period of thirty
(30) days after the date of such notice, the party giving notice may thereupon
terminate this Agreement forthwith by giving the other Party ten (10) days
written notice of termination. Buyer shall nevertheless be obligated to pay
Seller all payments due pursuant to Seller’s costs to date.

 

14. United States Export Regulations:

Seller is subject to the Export Regulations of the United States Department of
Commerce and other regulatory agencies that regulate the export from the United
States of certain technical data and information. Because of these regulations,
the Parties to this Agreement recognize that Seller can furnish such technical
data to Buyer only on the condition that Buyer not re-export the technical data
and/or information to any country to which Seller may not, without a validated
export license, export such data directly. Buyer acknowledges that Buyer is
knowledgeable of such Export Regulations and agrees not to violate them or take
any action or fail to take such action that would allow technical data and/or
information or any product based upon them to be shipped either directly or
indirectly to any country not permitted by said regulations unless prior written
authorization is obtained from the relevant agencies having jurisdiction over
such shipment either directly or through Seller.

 

15. Compliance with Laws Generally:

Both Parties agree that they will diligently comply with all relevant laws,
statutes, orders and administrative regulations of all relevant jurisdictions,
at all relevant times. Each Party additionally agrees to indemnify and hold the
other Party harmless from any governmental action at law that results from the
willful or negligent failure of the indemnifying Party to comply with any
relevant law, statute, order or administrative regulation. The Parties hereby
certify that they are, to the best of their knowledge, compliant with all such
laws, statutes, orders, and administrative regulations.

 

16. Assignment:

This Agreement shall not be assignable by either party hereto without the
express prior written consent of the other party, except that it may be assigned
without such consent to the successors to and assigns of substantially the
entire assets and business of such party. No assignment hereof shall be valid
without the assumption in writing by such successors or assigns of all
obligations under this Agreement. When duly assigned in accordance with the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
assignee.

 

9



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

IN WITNESS WHEREOF, the Parties hereto have set their respective hand and seals
signifying their concurrence and endorsement with and of the foregoing, in a
number of counterpart copies, each of which shall be deemed to be an original
for all purposes and deemed effective and binding on the date at the head of
this document.

 

HOKU SCIENTIFIC

/s/ Dustin Shindo

By: Dustin Shindo

Title: Chairman, President and Chief Executive Officer

SPIRE CORPORATION

/s/ Stephen Hogan

By: Stephen Hogan

Title: Executive Vice President and General Manger

 

10



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT #1

Letter of Credit (L/C) Requirements

 

  1. Type: Irrevocable

  2. Applicant: Hoku Scientific

  3. Beneficiary: Spire Corporation, One Patriots Park, Bedford, MA, USA

  4. Expiration: Per Purchase and Sale Agreement

  5. Currency and Value: US Dollars; $1,307,280.00

  6. Drafts: At sight

  7. Partial Shipment: Allowed

  8. Trans-shipment: Allowed

  9. Ship from: Spire Corporation, Bedford, MA USA and Okazaki, Japan; from any
USA/Japan port

  10. For shipment to: Place undisclosed yet

  11. Ex Works: Spire Corp, Bedford, MA USA/ Okazaki, Japan on or before May 31,
2007

  12. Description of Products: Per Purchase and Sales Agreement, Article 4

  13. Price Term: to be defined; intent as outlined in Purchase and Sale
Agreement, Article 4

  14. Payment Terms: Per Purchase and Sale Agreement

  15. Documents Required: Commercial Invoice, Bill of Lading, Signed Acceptance
Protocols for equipment only for L/C payment (US 1,106,160.00)

  16. Documents Required: Signed Completion of Installation and Training
document for L/C payment (US$ 201,120.00)

  17. Period of performance: Presentation of documents within 21 days

  18. Advised Through: Citizens Bank, Medford, MA, USA

  19. Note: Spire must review and accept Hoku Scientific draft Letter of Credit
prior to formal issue.

 

11



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

ATTACHMENT A

DATA SHEETS

[* 8 pages omitted]

 

12



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

ATTACHMENT B

STANDARD LIMITED WARRANTY FOR SPIRE EQUIPMENT

Limited Warranty: Spire warrants this equipment against defective components
(excluding expendables) and workmanship and warrants that the equipment will
operate in accordance with current specifications sheets for that equipment.
Spire’s warranty is limited to the repair of the equipment, including all
necessary parts and labor, for a period of 365 days after the completion of
inspection Buyer’s site. It is understood that Customer’s personnel will be
responsible for the replacement of parts that can reasonably and safely be
replaced in under two hours. SPIRE WILL NOT BE RESPONSIBLE FOR LOST PROFITS OR
OTHER CONSEQUENTIAL DAMAGES ALLEGEDLY RESULTING FROM A FAILURE OR DEFECT IN THIS
EQUIPMENT. This warranty is void where it is determined that the equipment in
question was subject to accident, negligence, misuse, using the equipment for
purposes other than what it was designed for, or not maintaining the equipment
in accordance with the specifications and instructions provided. The subject
equipment is designed to operate on a nominal 24 hour per day period (exclusive
of normal maintenance time), as such, the nominal 24 hour per day operation
(exclusive of normal maintenance time) is not considered abuse. Repairs and
modifications are warranted only when performed by Spire personnel or customer
personnel authorized by Spire. This warranty is valid only to the original
purchaser of the equipment and is not transferable. THIS WARRANTY IS EXPRESSLY
IN LIEU OF ALL OTHE WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING ANY WARRANTY OF
MECHANTABLITY OR FITNESS FOR A PARTICULAR PURPOSE NOT SET FORTH IN THE
SPECIFICATION SHEET(S) FOR THIS EQUIPMENT OR OTHER WRITING SIGNED BY AN
AUTHORIZED SPIRE EMPLOYEE. Items not covered by this include lamps, test
fixtures, vacuum cups filters and other expendable items.

 

13



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

ATTACHMENT C

ACCEPTANCE PROTOCOLS

[* 14 pages omitted]

 

14